Bronson, J.
(concurring). The instant plea was accepted prior to the United States Supreme Court’s *379decision in Boykin v. Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274). The opinions from this Court hold that Boykin is to be given prospective effect only. People v. Taylor (1970), 23 Mich App 595; People v. Butler (1970), 23 Mich App 643; People v. Boone (1970), 25 Mich App 136. Therefore, I concur in affirming the conviction because the trial court fully complied with GrCR 1963, 785.3 and MCLA §768.35 (Stat Ann 1954 Rev § 28.1058).
I cannot concur in the majority view that the requirement that the trial judge inform defendants of their right to appellate review, a right guaranteed by Const 1963, art 1, § 20, is “ludicrous, self-contradictory, and [a] demeaning necessity”.
The majority opinion has properly indicated that the former court rule, GrCR 1963, 785.4(1), which required that upon sentencing the defendant be advised of his post-conviction rights, has been repealed. However, in repealing GCR 1963, 785.4(1) the Court stated, in part:
“Pending submission and approval by the Court of such forthcoming amendments, the bench and bar will proceed in accordance with original Rule 785, in accordance with article 1 of the Constitution of 1963 and in accordance with such decisions of the United States Supreme Court and of the Supreme Court of Michigan as may be deemed applicable to the particular criminal matter at hand.” 379 Mich xxxi (1967).
The Michigan Constitution provides, in part:
“In every criminal prosecution, the accused shall * * * have an appeal as a matter of right; and in courts of record when the trial court so orders, to have such reasonable assistance as may be necessary *380to perfect and prosecute an appeal.” Const 1963, art 1, § 20. (Emphasis added.)
The appeal as a matter of right, as provided in the Michigan Constitution, applies to all criminal convictions, whether the conviction resulted from a trial by jury, trial by judge, or a conviction upon a plea of guilty. Arguably, an appeal as of right should not be permitted from a guilty plea, but as long as the Michigan Constitution guarantees this right, no valid basis exists for differential treatment with respect to post-conviction rights.
The defendant in this case was indigent and represented by court-appointed counsel at the time of his conviction. In United States, ex rel. Smith, v. McMann (CA 2, 1969), 417 F2d 648, the Second Circuit Court of Appeals, sitting en banc, held that the court, irrespective of the existence or nonexistence of state or Federal procedure requiring defendants to be informed of their post-conviction rights, has the affirmative duty to advise defendants of these rights. The McMann Court, relying on Douglas v. California (1963), 372 US 353 (83 S Ct 814, 9 L Ed 2d 811), stated at p 654:
“We think the only practical, logical and fair interpretation to be given to Douglas v. California is that it imposes upon the state a duty to warn every person convicted of crime of his right to appeal and his right to prosecute his appeal without expense to him by counsel appointed by the state, if he is indigent. The right to appeal at the expense of the state is mere illusion if the convicted indigent defendant does not know such a right exists. And the one way to make sure that he does know is to tell him so.”1 (Emphasis added.)
*381The 60-day limitation period for perfecting an appeal is designed to provide a waiver to the constitutionally-guaranteed appeal as of right. Recently, in People v. McKinley (1970), 383 Mich 529, 536, the Court stated the following with respect to waiver:
“Waiver, as that term has been repeatedly defined by this Court, is the intentional relinquishment or abandonment of a known right. * * * The Court indulges every reasonable presumption against waiver of constitutional rights. * * * Intelligent waiver, of course, is made to depend upon the considered choice of defendant # * .” (Citations omitted.)
Absent knowledge of post-conviction rights, a defendant cannot be deemed to have waived these constitutional rights. For the reasons stated, I am of the opinion that the trial judge had an affirmative duty to advise the defendant of his post-conviction rights.

 It should be noted that the Sixth Circuit Court of Appeals, in Goodwin v. Cardwell (CA 6, 1970), 432 F2d 521, has held that failure *381of retained counsel to advise defendant of his post-conviction rights constitutes ineffective assistance of counsel so that defendant, if uninformed of his appellate rights, may obtain habeas corpus relief in Federal court even though the time limitation for an appeal as of right in the state court has expired. In view of this decision, as well as the Sixth Circuit’s approval of McMann, it is suggested that the re-enactment of GCR 1963, 785.4(1) should be considered.